Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to CON as filed on 8/6/2020, which is a Continuation of U.S. Pat. App. No. 15/600,243 filed 5/19/2017 which is now U.S. Pat. No. 10,736,543.
This action is made Non-Final.

	Claims 2-13 are pending in the case. Claims 2, 12 and 13 are independent claims. Claim 1 has been cancelled and claims 2-13 have been added via preliminary amendment filed 1/12/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/28/2020, 9/23/2020, 10/8/2020, 10/20/2020, 11/11/2020, 11/25/2020, 12/11/2020, 12/24/2020, 1/13/2021, 1/27/2021, 2/10/2021, 2/23/2021, 3/11/2021, 3/24/2021, 4/6/2021, 4/20/2021, 5/5/2021, 6/3/2021, 6/22/2021, 7/15/2021, 7/29/2021, 8/12/2021, 9/1/2021, 9/13/2021, 9/24/2021, 10/14/2021 and 11/9/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
	The drawings filed on 8/6/2020 have been accepted by the Examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 5, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weng (USPUB 20140189584 A1).

Claim 2:
Weng discloses An electronic device (0052), comprising: a touch-sensitive display (0052); one or more processors (0049); memory; and one or more programs stored in the memory (0051) and configured to be executed by the one or more processors, the one or more programs including instructions for: receiving a first user input to initiate a workout session (Fig 2, 0063 and 0080: “executing a first application…the electronic apparatus…may have applications, and each of the application may have an icon page…icon pages…may respectively correspond to a…fitness application, a music application…the touch display…may display the application list…the touch display…may scroll down to show screen buttons corresponding to applications such as the fitness application and the music application”); in response to detecting the first user input, displaying, on the touch-sensitive display, a first user interface of a workout application (Fig 2, Fig 4, 0063-65: “executing a first application…the electronic apparatus…may have applications, and each of the application may have an icon page…icon pages…may respectively correspond to a…fitness application, a music application…the processing unit…may execute the first application…the touch display…may correspondingly display the icon page…of the fitness application”); while displaying the first user interface, receiving a second user input; and in response to receiving the second user input: ceasing to display the first user interface of the workout application; and displaying, on the touch-sensitive display, a second user interface of a music application different from the workout application (Fig 2, fig 4 0065-69: user input of a sliding operation is detected and if another sliding operation is not detected within a given period of time, it is determined that the currently displayed application icon page (e.g., fitness application, music application, etc) is to be executed and the application interface displayed on the touch screen display. If another sliding operation is detected then a different application icon page is presented and subsequently executed if a given period of time has elapsed and no more sliding operations have been detected).

Claim 3:
Weng discloses the second user input includes a swipe gesture (0063-69: a sliding operation on a touch screen display is discussed).

Claim 5:
Weng discloses the second user input includes a swipe gesture in a first direction, and wherein the one or more programs further include instructions for: while displaying the second user interface of the music application, receiving a third user input, wherein the third user input includes a swipe gesture in a second direction opposite the first direction; and in response to receiving the third user input: ceasing to display the second user interface of the music application; and displaying, on the touch-sensitive display, the first user interface of the workout application (Fig 4 and 0063-69).


Claim 12:
Weng discloses A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a touch-sensitive display (0017), the one or more programs including instructions for: receiving a first user input to initiate a workout session (Fig 2, 0063 and 0080: “executing a first application…the electronic apparatus…may have applications, and each of the application may have an icon page…icon pages…may respectively correspond to a…fitness application, a music application…the touch display…may display the application list…the touch display…may scroll down to show screen buttons corresponding to applications such as the fitness application and the music application”); in response to detecting the first user input, displaying, on the touch-sensitive display, a first user interface of a workout application (Fig 2, Fig 4, 0063-65: “executing a first application…the electronic apparatus…may have applications, and each of the application may have an icon page…icon pages…may respectively correspond to a…fitness application, a music application…the processing unit…may execute the first application…the touch display…may correspondingly display the icon page…of the fitness application”); while displaying the first user interface, receiving a second user input; and in response to receiving the second user input: ceasing to display the first user interface of the workout application; and displaying, on the touch-sensitive display, a second user interface of a music application different from the workout application (Fig 2, fig 4 0065-69: user input of a sliding operation is detected and if another sliding operation is not detected within a given period of time, it is determined that the currently displayed application icon page (e.g., fitness application, music application, etc) is to be executed and the application interface displayed on the touch screen display. If another sliding operation is detected then a different application icon page is presented and subsequently executed if a given period of time has elapsed and no more sliding operations have been detected).

Claim 13:
Weng discloses A method, comprising: at an electronic device including a touch sensitive display (Claim 1): receiving a first user input to initiate a workout session (Fig 2, 0063 and 0080: “executing a first application…the electronic apparatus…may have applications, and each of the application may have an icon page…icon pages…may respectively correspond to a…fitness application, a music application…the touch display…may display the application list…the touch display…may scroll down to show screen buttons corresponding to applications such as the fitness application and the music application”); in response to detecting the first user input, displaying, on the touch-sensitive display, a first user interface of a workout application (Fig 2, Fig 4, 0063-65: “executing a first application…the electronic apparatus…may have applications, and each of the application may have an icon page…icon pages…may respectively correspond to a…fitness application, a music application…the processing unit…may execute the first application…the touch display…may correspondingly display the icon page…of the fitness application”); while displaying the first user interface, receiving a second user input; and in response to receiving the second user input: ceasing to display the first user interface of the workout application; and displaying, on the touch-sensitive display, a second user interface of a music application different from the workout application (Fig 2, fig 4 0065-69: user input of a sliding operation is detected and if another sliding operation is not detected within a given period of time, it is determined that the currently displayed application icon page (e.g., fitness application, music application, etc) is to be executed and the application interface displayed on the touch screen display. If another sliding operation is detected then a different application icon page is presented and subsequently executed if a given period of time has elapsed and no more sliding operations have been detected).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Anzures (USPUB 20090007017 A1).

Claim 4:
Weng discloses every element of claim 2.
Weng, by itself, does not seem to completely teach in response to receiving the second user input: displaying an animation during a transition between the first user interface of the workout application and the second user interface of the music application.
The Examiner maintains that these features were previously well-known as taught by Anzures.
Anzures teaches in response to receiving the second user input: displaying an animation during a transition between the first user interface of the workout application and the second user interface of the music application (0021: “displaying, in response to detecting the gesture, a first animation of a transition from display of the first user interface to display of a second user interface corresponding to the selected item. The first animation comprises sliding the second user interface onto the touch screen display from a first side of the display”).
Weng and Anzures are analogous art because they are from the same problem-solving area, presentation of application interfaces in response to user input.

Therefore, it would have been obvious to combine Weng and Anzures to obtain the invention as specified in the instant claim(s).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Brumback (USPUB 20140176346 A1).

Claim 6:
Weng discloses every element of claim 2.
Weng, by itself, does not seem to completely teach the first user interface of the workout application includes a plurality of indicators representative of a plurality of workout metrics, wherein the plurality of workout metrics includes calories, heart rate, speed, distance traveled, elapsed time, or any combination thereof.
The Examiner maintains that these features were previously well-known as taught by Brumback.
Brumback teaches the first user interface of the workout application includes a plurality of indicators representative of a plurality of workout metrics, wherein the plurality of workout metrics includes calories, heart rate, speed, distance traveled, elapsed time, or any combination thereof (0057-66: Brumback discusses a plurality of workout metrics including calories, heart rate, speed, distance travenled and time elapsed).
Weng and Brumback are analogous art because they are from the same problem-solving area, presentation of application interfaces in response to user input.

Therefore, it would have been obvious to combine Weng and Brumback to obtain the invention as specified in the instant claim(s).

Claim 7:
Weng, by itself, does not seem to completely teach the plurality of workout metrics is user configurable via a user configuration interface.
The Examiner maintains that these features were previously well-known as taught by Brumback.
Brumback teaches the plurality of workout metrics is user configurable via a user configuration interface (0057-66, 0154-158 and 0178-179).
Weng and Brumback are analogous art because they are from the same problem-solving area, presentation of application interfaces in response to user input.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Weng and Brumback before him or her, to combine the teachings of Weng and Brumback. The rationale for doing so would have been to obtain the benefit of providing pertinent fitness related information in the fitness application interface presented on the display screen.
Therefore, it would have been obvious to combine Weng and Brumback to obtain the invention as specified in the instant claim(s).

Claim 8:
Weng, by itself, does not seem to completely teach receiving activity data corresponding to detected movement of the electronic device; and updating at least one of the plurality of indicators representative of the plurality of workout metrics based on the activity data.
The Examiner maintains that these features were previously well-known as taught by Brumback.
Brumback teaches receiving activity data corresponding to detected movement of the electronic device; and updating at least one of the plurality of indicators representative of the plurality of workout metrics based on the activity data (0022-23 and 57-66).
Weng and Brumback are analogous art because they are from the same problem-solving area, presentation of application interfaces in response to user input.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Weng and Brumback before him or her, to combine the teachings of Weng and Brumback. The rationale for doing so would have been to obtain the benefit of providing pertinent fitness related information in the fitness application interface presented on the display screen.
Therefore, it would have been obvious to combine Weng and Brumback to obtain the invention as specified in the instant claim(s).


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Kocienda (USPUB 20120159380 A1).

Claim 9:
Weng discloses every element of claim 2.
Weng, by itself, does not seem to completely teach the second user interface of the music application includes a plurality of music control affordances, wherein each music control affordance, when selected via user input, is configured to control audio output via the electronic device.
The Examiner maintains that these features were previously well-known as taught by Kocienda.
Kocienda teaches the second user interface of the music application includes a plurality of music control affordances, wherein each music control affordance, when selected via user input, is configured to control audio output via the electronic device (0180).
Weng and Brumback are analogous art because they are from the same problem-solving area, presentation of application interfaces in response to user input.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Weng and Brumback before him or her, to combine the teachings of Weng and Brumback. The rationale for doing so would have been to obtain the benefit of providing users with the ability to control the music being played by the device.
Therefore, it would have been obvious to combine Weng and Brumback to obtain the invention as specified in the instant claim(s).


Claim 10:
Weng, by itself, does not seem to completely teach the plurality of music control affordances includes a skip affordance or a pause affordance.
The Examiner maintains that these features were previously well-known as taught by Kocienda.
Kocienda teaches the plurality of music control affordances includes a skip affordance or a pause affordance (0180).
Weng and Brumback are analogous art because they are from the same problem-solving area, presentation of application interfaces in response to user input.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Weng and Brumback before him or her, to combine the teachings of Weng and Brumback. The rationale for doing so would have been to obtain the benefit of providing users with the ability to control the music being played by the device.
Therefore, it would have been obvious to combine Weng and Brumback to obtain the invention as specified in the instant claim(s).

Claim 11:
Weng, by itself, does not seem to completely teach the second user interface of the music application includes an audio indicator corresponding to a current audio file configured to be output via the electronic device.
The Examiner maintains that these features were previously well-known as taught by Kocienda.
Kocienda teaches the second user interface of the music application includes an audio indicator corresponding to a current audio file configured to be output via the electronic device (0180).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Weng and Brumback before him or her, to combine the teachings of Weng and Brumback. The rationale for doing so would have been to obtain the benefit of providing users with the ability to control the music being played by the device.
Therefore, it would have been obvious to combine Weng and Brumback to obtain the invention as specified in the instant claim(s).

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177